DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A(fig.1-12) and claims 1-17 in the reply filed on 02/25/2022 is acknowledged. According to the applicant, claims 18-20 are directed towards other species, therefore they are restricted and claims 1-17 will be examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,7-10, and 12-15is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen (US10271672B1).

Regarding claim 1, Yen teaches A food container, comprising (Fig.1 food storage container 1): 
a base comprising one or more compartments (Fig. 1 bottom tray 10 with compartments 14,16, and 18);

a lower surface of the lid comprises closing members (Fig.4 shows lid 30 has lid compartments 32,34, and 36), wherein the closing members include a central portion formed from a first material and a distal portion formed from a second material, (compartments are formed on the inner lid 301 as seen in fig.6 include central portion which extends from the lower surface of the lid, which can be made from durable materials such as hard plastics since they are part of the second housing as stated in col.3 lines 33-37; and the compartments include a gasket 302 that is installed on the distal edge of the compartments of the lid 30 which is made from thermoplastic elastomer which creates a water tight seal around the perimeter of the food storage container 1 as well as between the compartments 14,16, and 18; see annotated fig.4 below)  and the central portion extends from or is integral with the lower surface of the lid; and wherein the closing members close the one or more compartments (Fig.7 when the lid closes closing members close the compartments on the tray 10).
Annotated Fig.4 of Yen 

    PNG
    media_image1.png
    830
    707
    media_image1.png
    Greyscale


Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Yen further teaches wherein the distal portion of the closing members is 

Regarding claim 3, the references as applied to claim 1 above discloses all the limitations substantially claimed. Yen further teaches wherein the distal portion compresses against an upper surface of the base (Fig.7 the distal end where gasket 302 is placed on the inner lid 301 would compresses against the upper surface of the base when in closed configuration), and wherein the second material forming the distal portion is more compressible than the first material forming the central portion (the inner lid 301 as seen in fig.6 include central portion which extends from the lower surface of the lid, which can be made from durable materials such as hard plastic, but  gasket on distal end is made from thermoplastic elastomer which would be more compressible than the hard plastics).

Regarding claim 4, the references as applied to claim 1 above discloses all the limitations substantially claimed. Yen further teaches wherein the food container comprises an open configuration in which an interior of the food container is accessible and a closed configuration in which the lid is closed over the base, wherein in the closed configuration, the distal portion compresses or seals against an upper surface of the base to reduce leakage or intermingling of food items in the compartments (Fig.1 shows container 1 in open configuration and fig. 7 in closed configuration and in closed configuration gasket 302 that is installed on the distal edge of 

Regarding claim 5, the references as applied to claim 1 above discloses all the limitations substantially claimed. Yen further teaches wherein the distal portion is integral with the central portion (Fig.6 shows the exploded view of the container assembly and distal portion where gasket 302 is placed is integral with the central portion).

Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Yen further teaches wherein the food container comprises an open configuration in which an interior of the food container is accessible and a closed configuration in which the lid is closed over the base, wherein in the closed configuration, a fastener extends from the base and secures to the lid (Fig. 1 shows latch assembly 38 that can lock the food storage container in the closed configuration and latch hook 381 that extends from the  tray 10 and secures the lid 30).

Regarding claim 8, Yen teaches a food container, comprising (Fig.1 food storage container 1): 
a lid comprising a lid inner member and a lid outer member (Fig. 6 shows lid with 30 being the outer lid and inner lid being 301);
 a base comprising a base inner member and a base outer member (Fig. 6 shows base with bottom tray 10 and inner tray 101); 
the lid configured to engage to the base(fig.7 shows the lid and base being engage to one another); 

the base inner member forms one or more compartments to receive one or more inserts or one or more food items (Fig.6 shows inner tray 101 which forms three compartments which can be configured to receive food items such as component 26); and, 
wherein the closing members close the one or more compartments when the lid is in a closed position (Fig.7 shows the closed configuration where closing members will close components of the tray).

Regarding claim 9, the references as applied to claim 8 above discloses all the limitations substantially claimed. Yen further teaches wherein the lid inner member and the lid outer member click and wherein the lid inner member and the lid outer member are separable (Fig.6 shows that inner lid 301 and outer lid 30 are separable and will “click” when put together since they are hard plastic).

Regarding claim 10, the references as applied to claim 8 above discloses all the limitations substantially claimed. Yen further teaches wherein the base inner member and the base outer 

Regarding claim 12, the references as applied to claim 8 above discloses all the limitations substantially claimed. Yen further teaches wherein the food container comprises an open configuration in which an interior of the food container is accessible and a closed configuration in which the lid is closed over the base (Fig. 1 shows latch assembly 38 that can lock the food storage container in the closed configuration and latch hook 381 that extends from the tray 10 and secures the lid 30)., wherein in the closed configuration, the distal portion is urged against an upper surface of the base inner member to reduce leakage or intermingling of food items in the compartments (fig. 7 in closed configuration and in closed configuration gasket 302 that is installed on the distal edge of the compartments which is made from thermoplastic elastomer which creates a water tight seal around the perimeter of the food storage container 1 ), and wherein the second material forming the distal portion is more compressible than the first material forming the central portion (the inner lid 301 as seen in fig.6 include central portion which extends from the lower surface of the lid, which can be made from durable materials such as hard plastic, but  gasket on distal end is made from thermoplastic elastomer which would be more compressible than the hard plastics).
	
Regarding claim 13, the references as applied to claim 8 above discloses all the limitations substantially claimed. Yen further teaches wherein the lid inner member, the base inner member, or both the lid inner member and the base inner member are removable from the food container (Fig. 6 shows that inner lid 301 and inner tray 101 are removable from the lid 30 and tray 10).

Regarding claim 14, the references as applied to claim 8 above discloses all the limitations substantially claimed. Yen further teaches wherein the lid and the base are joined together via a hinging or pivoting connection (Fig. 7a shows the hinge assembly 40), and a fastener extends from the base outer member to engage the lid outer member to hold the lid and the base in a closed configuration (Fig.4 shows latch hook 381 extending from the tray 10 that engaged the lid 30 to hold the lid and tray in closed configuration).

Regarding claim 15, the references as applied to claim 8 above discloses all the limitations substantially claimed. Yen further teaches wherein the lid inner member is secured to the lid outer member via welding (Fig. 6 “Box lid 30 can be bonded to inner lid 301 with, for example, adhesive or sonic welding.” 42, Yen)
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over references applied to claim 1 and further in view of Neumann (US20110114526A1).

Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Yen does not teach wherein the distal portion is molded over the central portion.
Neumann does teach wherein the distal portion is molded over the central portion (Fig. 3 shows the ring 26 that does over the lid 12 is a rubber over mold that goes over the ridges 28 of the lid 12 as seen in fig.4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gasket that goes over the distal edge of central portion as disclosed by Yen by making the rubber to be over-molded on lid ridges as disclosed by Neumann in order to prevent leaking and creating tight seal. “The advantages of the present invention include, without limitation, that: the tray with multiple food wells together with the singular rubber over-molded lid allows for a variety of foods to be kept in their place during travel without leaking into neighboring food wells or leaking outside the apparatus” (0035, Neumann)
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over references applied to claim 8 and further in view of Neumann (US20110114526A1).

Regarding claim 11, the references as applied to claim 8 above discloses all the limitations substantially claimed. Yen further teaches wherein the food container comprises an open configuration in which an interior of the food container is accessible and a closed configuration in which the lid is closed over the base, wherein in the closed configuration, the distal portion 
Neumann does teach wherein the distal portion is molded over the central portion (Fig. 3 shows the ring 26 that does over the lid 12 is a rubber over mold that goes over the ridges 28 of the lid 12 as seen in fig.4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gasket that goes over the distal edge of central portion as disclosed by Yen by making the rubber to be over-molded on lid ridges as disclosed by Neumann in order to prevent leaking and creating tight seal. “The advantages of the present invention include, without limitation, that: the tray with multiple food wells together with the singular rubber over-molded lid allows for a variety of foods to be kept in their place during travel without leaking into neighboring food wells or leaking outside the apparatus” (0035, Neumann)

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over references applied to claim 8.

Regarding claim 16, the references as applied to claim 8 above discloses all the limitations substantially claimed. Yen does not specifically teach wherein multiple inserts fit into a single compartment. However, it would have been obvious for one of ordinary skill in the art before the 

Regarding claim 17, the references as applied to claim 8 above discloses all the limitations substantially claimed. Yen does not specifically teach two smaller rectangular inserts fit into a single, larger rectangular. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert and compartment disclosed by Yen by splitting the insert into two parts and fitting it in the single rectangular compartment 12 or 18 as seen in fig. 4 of bottom tray in order to store two sperate type of food in the same compartment which would achieve the same result as storing food in one single insert.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional relevant prior art.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735